Order, Supreme Court, New York County (Myriam Altman, J.), entered April 6, 1993, which insofar as appealed from, denied defendant’s motion to dismiss plaintiff’s first cause of action, unanimously affirmed, without costs.
Because the 1992 stipulation between the parties does not refer to or affect any of the relevant provisions of the Employ*313ment Agreement between the parties, the stipulation cannot be said to express "unequivocal language expressive of intent” by the defendant to reach an accord and satisfaction in his dispute with plaintiff (Galusha v Schur, 21 AD2d 32, 34, lv denied 14 NY2d 485). Otherwise stated, the stipulation was not a "clear expression” of intent to modify the Employment Agreement (Donnelly v Matheson, 112 AD2d 341, 342), or an expression of waiver that is "clear, unmistakable and without ambiguity” (Matter of Civil Serv. Empls. Assn. v Newman, 88 AD2d 685, 686, affd 61 NY2d 1001).
We have considered defendant’s remaining arguments, and find them to be without merit. Concur—Carro, J. P., Wallach, Ross, Rubin and Tom, JJ.